Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
        Claim Interpretation
Applicant does not contest the interpretation of “light emitting element”; “light receiving element’; “signal generator’; “waveform conversion unit”; and “drive unit under 35 U.S.C. §112(f).
As a result, these elements are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections under 35 USC § 102 or 35 USC § 103
Applicant’s amendment to claim 1 add the following limitations:
“…and includes a timing signal generator that generates a pulse signal of a rectangular wave…” and “…by converting a waveform profile of the rectangular wave of the pulse signal output from the timing signal generator, the waveform conversion signal…”
These limitations were accompanied by arguments – see pages 6-9 of Applicant’s Arguments filed 1/25/2022.
The Examiner agree with Applicant’s arguments that these added limitations are not taught by Ohtomo et al, nor are they rendered obvious in combination with the teachings of Munro.
Therefore, any rejections, under 35 USC § 102 or 35 USC § 103, of pending claims 1-10, based on a combination of Ohtomo et al and Munro, are withdrawn.
An update search revealed no new prior art raising a substantially new question of patentability of claims 1-10.
As a result, claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645